Fourth Court of Appeals
                               San Antonio, Texas
                                     October 6, 2016

                                   No. 04-16-00565-CV

                    Ana Sophia SPENCER and William Alex Spencer,
                                    Appellants

                                            v.

                                  Jennifer OVERPECK,
                                         Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-03779
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
    The appellants’ unopposed motion for extension of time to file brief is hereby
GRANTED IN PART. Time is extended to October 26, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court